 LABORERS'INTERNATIONAL UNION, LOCAL 43Laborers'InternationalUnion of North America,Local43,AFL-CIO and Skogman ConstructionCompany of Iowa and Elick Construction Co., Inc.andWelsh & Welsh Construction Company andUnitedBrotherhood of Carpenters and Joiners,Local308Chauffeurs,Teamsters and Helpers Union Local 238,affiliated with International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica and Skogman Construction Company ofIowa and United Brotherhood of Carpenters andJoiners,Local 308. Cases18-CD-170, 18-CD-170-3, 18-CD-170-4, and 18-CD-170-2January29, 1975DECISION AND DETERMINATION OFDISPUTEBY ACTING CHAIRMAN FANNING ANDMEMBERSKENNEDY AND PENELLOThis is a proceeding under Section 10(k) of theNational LaborRelationsAct, as amended, follow-ing chargesfiled bySkogmanConstruction Compa-ny of Iowa, herein called Skogman; Elick Construc-tionCo., Inc., herein called Elick; and Welsh &Welsh Construction Company, herein called Welsh,alleging that Laborers' International Union of NorthAmerica, Local 43, AFL-CIO, herein called Labor-ers,has violated Section 8(b)(4)(D) of the Act.Skogman alsofiledcharges againstChauffeurs,Teamsters and Helpers Union Local 238, affiliatedwith International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America,herein called Teamsters, alleging that it had violatedSection 8(b)(4)(D) of the Act.The cases were consolidated and a hearing washeldbefore Hearing Officer Frank E. Kapsch, Jr., onJuly 24, 25, and 26, 1974, in Cedar Rapids, Iowa. Allparties appeared at the hearing and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to adduce evidence bearingon the issues.Thereafter briefs were filed by theLaborers and the Carpenters.Pursuant tp the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The rulings of the Hearing Officer are free fromprejudicial error and are hereby affirmed.Upon the basis of the entire record in this case, theBoard makes the following findings:IAll three Employers involved herein are members of the Cedar RapidsHome Builders Bargaining Association which has a current contract with216 NLRB No. 571.BUSINESS OF THE EMPLOYERS339The parties stipulated, and we find, that Skogman,Elick, and Welsh, Employers and Charging Partiesherein, are Iowa corporations engaged in the con-struction of residential and/or multiple unit dwell-ings,with Skogman also engaged in grading, excavat-ing, and the installation of sewer and water lines.During the past calendar year, each Employerstipulated to the purchase of goods from outside theState of Iowa of an amount in excess of $50,000.Accordingly,we find that it will effectuate thepurposes of the Act to assert jurisdiction herein.II.THE LABORORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that theLaborers, Teamsters, and the United Brotherhood ofCarpenters and Joiners, Local 308, herein calledCarpenters,'are labor organizations within themeaning of Section 2(5) of the Act.III.THE DISPUTEA.The Background FactsAll three Employers are engaged in the construc-tion of residential and/or multiple unit dwellings intheCedar Rapids, Iowa, area. The Cedar RapidsHome Builders Association, of which the Employersare members, was formed in the winter of 1972 andits current contract with the Carpenters was the firstnegotiated. The contract with the Carpenters specifi-cally authorizes the Employer to hire a carpenter'shelper who is to be paid at least 50 percent of thejourneyman rate. Pursuant to this contract, theEmployers have generally assigned jobsite cleanupwork and the removal of scrap, the work in dispute,to employee members of the Carpenters.On or about June 13, 1974,2 the Laborers and theTeamsters commenced picketing at Skogman's Ho-over Place constructionsite.Over the next 2 weeks,one, and in somecasesboth, of the Unions picketedalmost all of Skogman's jobsites within the CedarRapids area. The picketing caused a work stoppageforall,except that employee members of theCarpenters crossed the picket lines and continued towork. The picketsignsused by each of the Unionsindicated on their face that Skogman was jeopardiz-ing wages,hours, and working conditions establishedin the area by each of the respective picketingUnions.On June 14, 1 day after the commencement of thepicketing,Skogman and its attorneys met withrepresentatives of the Laborers and Teamsters tothe Carpenters.2Unless otherwise indicated,all dates referto 1974. 340DECISIONSOF NATIONALLABOR RELATIONS BOARDdiscuss how the picketing could be stopped. Repre-sentatives from both picketing Unions indicatedduring that meeting that the picketing would ceaseimmediately if Skogman signed labor agreementswith each of the respective Unions and thereafterassigned the work in dispute herein to employeemembers of said Unions.The record indicates that Elick was picketed on orabout June 20 by the Laborers. The language on thesigns indicated that Elick was jeopardizing the wages,hours, and working conditions established in the areaby the Laborers. The business agent for the Laborersadmitted authorizing the picketing and justified hisactions on the basis of a report that he had receivedfrom a member of his local to the effect that Elickwas employing individuals who were allegedlyperforming Laborers work but who were receivingwages significantly under those established by theLaborers within the area.3 The picketing at the Elickworksite continued for about 1 week and alsoinvolved picketing of a gate reserved for employeesof Elick's subcontractors. Elick agrees that the Unionmade no direct oral or written claims for the work,but, because of the picketing at the Skogman sitesand the timing, geographic proximity, and relatednature of Elick's operation to Skogman's, Elickassumed that the Laborers reason for picketing wasthe same as that which it had previously indicated toSkogman.The Laborers commenced picketing against Welshon or about June 20, again using picket signs whichalleged thatWelsh was jeopardizing wages, hours,and working conditions as established in the area bythe Laborers. Pickets were also stationed at a gatereserved for employees of Welsh's subcontractors.Welsh's owner admitted that the Laborers made nodemands for a reassignment of the disputed work.Welsh filed the charge against the Laborers for thesame reasons as those mentioned by Elick's repre-sentative.B.Work in DisputeThe work in dispute is the jobsite cleanup work andremoval of scrap from the Employers' residentialconstruction sites.C.Contentionsof thePartiesThe Employers contend that,under the provisionsof their current agreement with the Carpenters, theyare free to assign whatever work tasks they deemsTherecord indicates that Elick did not employ a carpenter's helper atthe time the picketing commenced.4The Laborers Exh. I is a letter dated April 1, 1949, received from theAmerican Federation of Labor setting forth the character of work to beperformed by laborers.The letter states,in pertinent part,that laborers'appropriate to employee members of the Carpenters.The Employers further state that their agreementwith the Carpenters specifically provides for theemployment of a carpenter's helper. The carpenter'shelper is to familiarize himself with the work ofcarpenters and to perform the disputed work. Inaccordancewith the existing contract with theCarpenters, the Employers have assigned all of thetasks currently in dispute to employee members ofthe Carpenters.The Carpenters contends that, by tradition, areapractice, and the terms of its current labor agreementwith each of the three Employers involved herein, itsmember employees are required to perform any andall tasks on the worksite which may be assigned tothem, including the removal of scrap and debris, thehandling of materials, such as lumber, on theworksite;and,when the requirement arises, thedriving of the debris removal vehicle referred to as apacker truck, trash truck, and/or garbage truck whensaid vehicle is operating within the confines of theworksite. In its brief, the Carpenters also contendsthat the job skills required to perform the disputedwork are not unique to any of the Unions involvedherein. The contract between the Carpenters and theEmployers, by specifically providing for a carpenter'shelper, affords the Employers a lesser wage rate forthe work in dispute. Further, the Carpenters main-tains that the Laborers did not contest the perfor-mance of the work by carpenters in the homebuildingindustryuntilsaidwork was assigned to thecarpenter's helper.The Laborers stated that they were claiming all sitecleanupwork, all unloading and stockpiling oflumber, and any other work being performed at theEmployers' projects which would fall within thejurisdictional charter4 of its International. In itsbrief, the Laborers contends that it picketed theEmployers only to publicize the substandard wagespaid by the Employers to members of rival unionsand to exert pressure on the Employers to pay wagesin line with area standards, but if the Board findsthat a dispute exists under Section 10(k) of the Actthe disputed work should be awarded to employeemembers of the Laborers.Counsel for the Teamsters, the three Employers,and the Carpenters stipulated that the scope of thedispute in Case 18-CD-170-2 is limited to Skogmanand the on-worksite driving of a trash removalvehicle. The Teamsters contends that the driving ofsuch a vehicle, both on and off the Employers'duties include:tending to carpenters,tending to and mixingof all material forplastering,whether doneby hand or any other process, clearing ofdebrisfrom buildings.... LABORERS'INTERNATIONAL UNION, LOCAL 43341worksite, is solely within its jurisdiction. In earlySeptember,the Board received lettersfromcounselrepresenting Skogman and the Teamsters indicatingthat an agreement had been reached which resolvedthe issue in Case 18-CD-170-2 between the Team-stersand Skogman.Counsel for the Carpentersconfirmed this by letter of December 9 saying thatthe dispute with respect to the "packer truck" or"trash hauling truck" had been voluntarily adjusted.In the circumstances, it appears that the issue in Case18-CD-170-2 is now moot and we shall quash thenoticeof hearing with respect to it.5D.Applicability of the StatuteBefore the Board may proceed with a determina-tion of a dispute, pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonable causeto believe that Section 8(b)(4)(D) has been violated.The recordindicatesthat the Laborers picketedconstruction sites of all the Employers involvedherein.The recordalso indicatesthat, at the June 14meeting between Skogman,the Laborers, and theTeamsters, representatives from both Unions statedthat the picketing would cease if Skogman signed alabor agreement with the respective Unions andthereafter assigned the disputed work to employeemembersof said Unions. At the hearing the Laborersclaimed all the disputed work in its jurisdictionalcharter.Based on the evidence presented,we conclude thatthere is reasonable cause to believe that a violation ofSection 8(b)(4)(D) has occurred and that the disputein Cases 18-CD-170, 170-3, and 170-4 is properlybefore the Board for determination.E.Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after takinginto account the evidence supporting the claims ofthe parties and balancing all relevant factors.6We shall set forth below those factors which wefind relevant in determining the dispute herein.1.Certification and collective-bargainingagreementsThere has been no evidence that the labororganizations involved herein have been certified bythe Board, nor is there evidence indicating that aBoard certification covers the disputed work.Neither Elick nor Welsh has a contract with theLaborers.Skogman has a current labor agreement5 SeePrinting and Paper Trades Auxiliary Workers,Local No 520, AFL_CIO (TheCuneoEastern Press),168 NLRB531, 532 (1%7).6N.LRB.v.Radio&Television Broadcast EngineersUnion,Local 1212,InternationalBrotherhoodof ElectricalWorkers,AFL-CIO [Columbiawith the Laborers involving only its sewer and waterdivision. Each Employer involved herein is a memberof the Cedar Rapids Home Builders Associationwhich has a current agreement with the Carpenters.The work of carpenter's helper under that contractapparently includes all of the work in dispute in thiscase.We therefore find that the contract with theCarpenters favors the Employer's assignment.2.Employers practiceThe Employers presented evidence to indicate thatin the past carpenters themselves performed thedisputed work, but as their current contract with theCarpenters provides for a carpenter's helper, theEmployers contend that these helpers should beassignedsuch work.We find therefore that this factor favors awardingthe disputed work to employees represented by theCarpenters.3.Area practiceThe Laborers presented two witnesses engaged inconstruction in the area who testified to usinglaborers for cleanup work; one, however, admittedon cross-examinationthata largeportion of hisbusinesswas commercial buildings and a currentcondominium project was the only residential workhe had done in the last 5 years; the other admittedthat 80 percent of his work is commercial. Anotherbuilder of homes and apartments, who has a contractwith the Laborers, testified thathe useslaborers toclean up (unless carpenters do it by reason ofimmediatehazard) and take "it to the parking" andhe then subcontracts the hauling away.The Carpenters calledan assistant business agentfor Local 308 who "believed" that carpenters hadalways done their own cleanup and he had neverseen any laborers around homesites, except in oneinstance.We find that this factor tends to favor awarding thedisputedwork to employees represented by the'Carpenters.4.Awards of Joint BoardThe Laborers submitted two awards from theNational Joint Board granting work to employeesrepresentedby the Laborers rather than thoserepresentedby the Carpenters. The Carpenterschallenged the relevancy of these awards on groundsthat the dispute therein involved construction sitesBroadcastingSystem],364 U.S. 573 (1961);InternationalAssociation ofMachinists,Lodge No. 1743, AFL-CIO (J. A. Jones Construction Company),135 NLRB 1402,1410-11 (1%2). 342DECISIONSOF NATIONAL LABORRELATIONS BOARDlocated inWashington and Ohio and that the workindisputewas that of distributing drywall tostockpiles and unloading lumber.We thus find that this factor favors neither theLaborers nor the Carpenters.5.Extent of awardAt the hearing the Employers moved to expand thescope of the award to include all of their residentialconstruction sites in Linn,Benton,and JonesCounties, Iowa, urging the broad award as coexten-sive with the geographical jurisdiction of the Carpen-ters.The Laborers opposes the broad award.? Wenote that no evidence was offered on behalf of theEmployers demonstrating the need for an awardbroadened in scope. We shall therefore make anaward limited to the Cedar Rapids jobsites whichgave rise to this proceeding,as is customary.ConclusionUpon consideration of all pertinent factors in theentire record,we conclude that employees represent-ed by the Carpenters, rather than the Laborers, areentitled to perform the work in dispute. In reachingthis conclusion we have taken particular note of theevidence of the Employers' assignment to theCarpenters, the fact that such assignment is generallyin accord with the Employers' past practice, and theexistence of the bargaining agreement between theEmployers, through the Cedar Rapids Home Build-ers BargainingAssociation, and the Carpenters. Inmaking this determination, we award the work to theemployees of the Employers who are represented bythe Carpenters, but not to that Union or itsmembers.Our present determination shall coveronly therAt the hearing the Laborers and the Teamsters filed a motion forcontinuance to prepare for response to the request of Employers. TheRegionalDirector denied the motions and the Unions appealed to theEmployers'residentialconstructionsites inthe CedarRapids,Iowa, areawhich were picketed.DETERMINATION OF THE DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, the National Labor Relations Boardmakes the following Determination of Dispute:1.Employees of Skogman Construction Compa-ny of Iowa, Elick Construction Co., Inc., and Welsh& Welsh Construction Company, who are currentlyrepresented by the United Brotherhood of Carpen-ters and Joiners, Local 308, are entitled to performthe jobsite cleanup work at the Employers' jobsites inCedar Rapids, Iowa, which gave rise to this proceed-ing.2.Laborers' International Union of North Amer-ica,Local 43, AFL-CIO, is not entitled by meansproscribed by Section 8(b)(4)(D) to force or requirethe above Employers to assign the above work toemployees represented by it.3.Within 10 days from the date of this Decisionand Determination of Dispute, Laborers' Interna-tional Union of North America, Local 43, AFL-CIO,shall notify the Regional Director for Region 18, inwriting, whether or not it will refrain from forcing orrequiring the Employers, by means proscribed bySection 8(b)(4)(D) of the Act, to assign the work indispute in a manner inconsistent with the abovedetermination.The notice of hearing herein, insofar as it relates toCase 18-CD-170-2 involving Employer Skogman'spacker truck or trash hauling truck, is herebyquashed.Board.Prior to the end of the hearing, the Board granted the continuance,but both Unions withdrew their motions.